Citation Nr: 1402519	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-23 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:     Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to November 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for hearing loss, tinnitus, an anxiety condition and a back condition.  The Veteran timely filed a notice of disagreement with respect to all issues and the RO issued a statement of the case in May 2009.  

The Veteran perfected his appeal with respect to the back disability by way of correspondence dated in July 2009.  In March 2011, the RO, after receiving correspondence from the Veteran in May 2010 concerning the other issues, informed the Veteran that such was not a timely substantive appeal as to the issues of service connection for hearing loss, tinnitus, and an anxiety condition. He was informed that a substantive appeal was not received within the applicable appellate periods and he was provided with notice of his appellate rights. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. As such, those issues are not on appeal.

The Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) with respect to an issue denied in an August 2012 rating decision and that further action is pending at the RO. In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a NOD is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued. See also, 38 C.F.R. § 19.9(c).  Here, however, the RO has acknowledged the receipt of a NOD and further action is pending. Accordingly, the facts of this case differ from those of Manlincon v. West, and as such, remand pursuant thereto is not warranted. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The duty to assist includes providing a medical examination when such is necessary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the Veteran has a diagnosis of minimal lumbar degenerative disc disease, service treatment records from October 1994 reflect a complaint of low back pain, and the Veteran has stated his back pain has been persistent since service. As there is insufficient medical evidence to decide the claim, the Veteran must be provided with a VA examination in order to ascertain the etiology of his low back disability. 

While on remand, the Veteran should be asked to identify and authorize for release any other treatment records relevant to his claim. Appropriate efforts must be made to obtain any identified records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide or identify any additional relevant medical records. All appropriate efforts should be made to obtain any records identified and authorized for release.

If, after making reasonable efforts to obtain any outstanding non-Federal records VA is unable to secure same or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be scheduled for a VA spine examination. The claims file must be made available to and reviewed by the examiner. A note that the file was reviewed should be included in the examination report. The examiner should opine whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's current low back disability is etiologically related to his active duty service?

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion, the examiner's attention is directed to the Veteran's lay statements, October 1994 service treatment records showing treatment for low back pain, and August 2005 private medical records from Northern Hospital showing a post-service acute myofascial lumbar strain. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeal


